Citation Nr: 0918042	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for gouty arthritis of the right big toe. 

2.  Entitlement to an initial compensable rating for inguinal 
hernia, to include scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1984 to 
October 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection and assigned a 
20 percent rating for gouty arthritis and granted service 
connection and assigned a noncompensable rating for inguinal 
hernia, to include scars, both ratings effective November 1, 
2004.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claims 
not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are not applicable to the present claims.

In September 2007, the Board remanded the matters to the RO 
via the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the initial ratings of the 
Veteran's claims (as reflected in a February 2009 
supplemental statement of the case) and returned these 
matters to the Board.


FINDINGS OF FACT

1.  Gouty arthritis is manifest by no more than one or two 
active exacerbations a year in a well-established diagnosis. 

2.  The service-connected inguinal hernia scar is objectively 
characterized as well healed and non-tender, stable, with an 
area of less than six square inches, and has not resulted in 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for gouty arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5002, 5017 (2008).

2.  The criteria for an initial compensable evaluation for an 
inguinal hernia scar are not met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804-7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in June 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
July 2004 and September 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case was issued 
in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).   
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

The claims for an initial rating in excess of 20 percent for 
gouty arthritis and an initial compensable evaluation for an 
inguinal hernia including scars are downstream issues from 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  As such, despite a notice of disagreement 
having been filed, and pursuant to the revision of 38 C.F.R. 
§ 3.159, no duty to provide § 5103(a) notice arises.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment records have been obtained 
and associated with his claims file.  He has also been 
provided with VA medical examinations to assess the current 
state of his gouty arthritis and inguinal hernia in July 2004 
and December 2008.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The Veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2008).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claims was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Increased Rating - Gouty Arthritis

Law and Regulations
 
In this case, the Veteran is currently assigned a 20 percent 
rating for his service-connected gouty arthritis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5017 (2008).

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year
40

One or two exacerbations a year in a well-established 
diagnosis
20

For chronic residuals: For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
Note: The ratings for the active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis. Assign the higher evaluation.
See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2008).

5017
Gout.
Gout will be rated under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5017 (2008).

Factual Background and Analysis

The Veteran's service treatment records reveal a history of 
gout treated with medication.  In a May 2004 outpatient 
treatment note, the Veteran complained of foot pain.  He 
stated that the pain was at the base of his right great toe 
and that he has had similar pain in this area and has been 
diagnosed with gout in the past.  He denied any injury or 
fever.  Examination of the right foot revealed swelling, 
erythema, and tenderness at the base of the right great toe.  
The diagnosis was pain, right first joint, secondary to gout.  
In a July 2004 service treatment record, the Veteran was 
rechecked for gout and edema.  At that time the edema was 
down and the examiner noted that it fluctuated with humid 
weather. 

In a July 2004 VA pre-discharge examination report, the 
Veteran stated that he would experience one episode of gouty 
arthritis a year, but that over the past year he has had four 
outbreaks of gout, treated with medication.  Physical 
examination of the right great toe revealed no gross 
deformity, and no pain to palpation.  There was no erythema, 
and the Veteran was able to flex and extend the toe without 
pain or limitation.  Diagnostic impressions included mild 
hallux valgus and prominent hypertrophic change at the medial 
distal first metatarsal sesamoid. 

During a December 2008 VA examination, the Veteran stated 
that he experienced about 1-2 attacks of gouty arthritis in 
the right toe each year.  He only took the medication when he 
started to have a flare-up and during the symptomatic phase, 
and would take the medications for 7-10 days to help with the 
pain.  The Veteran related he had no incapacitating 
exacerbations within the past year.  The physician noted that 
the gouty arthritis was not chronic, it was intermittent, and 
there were no residuals such as limitation of motion or 
ankylosis of the right big toe.  The physician also noted no 
functional impairments, and stated that the Veteran did not 
have any functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement in the right big toe.  
Symptoms identified by the Veteran included pain while 
standing, walking and at rest, and swelling.  Also, the 
Veteran stated he had one to two attacks a year and they 
usually lasted one to two weeks.  The physician noted that 
the Veteran had mild impairment during flare-ups.  During the 
physical examination, the physician noted mild tenderness to 
palpation over the Metatarsophlangeal (MTP) joint of right 
great toe, full range of motion of flexion and extension of 
MTP joint, no pain with motion, no fatigue, and no other 
limitations of right big toe function.  Diagnostic 
impressions included mild hallux valgus and prominent 
hypertrophic change at the medial distal first metatarsal 
sesamoid.

The diagnosis of gouty arthritis was established during in-
service examination in October 2002.  However, there is no 
competent medical evidence of incapacitating exacerbations 
occurring three or more times a year.  Although the Veteran 
reported during an examination in July 2004 that he 
experienced four outbreaks of gout during the previous year, 
there are no medical diagnoses of incapacitating 
exacerbations to support his assertions.  Additionally, the 
examination findings from June 2004 and December 2008 do not 
objectively support a finding of a definite impairment of 
health.  Thus, the Veteran is properly rated at 20 percent 
for gouty arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5002, 5017 (2008).  A higher ratings is not merited.

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected left foot disability 
is more severely disabling.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Although the Veteran 
is capable of providing evidence on symptoms within his 
perception, such as pain, the Veteran himself stated in his 
April 2005 statement that he is able to prevent a "full-
blown attack" by taking prescribed medications. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected gouty arthritis that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating. Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Compensable Rating for Inguinal Hernia Scar

Law and Regulations

The Veteran is currently assigned a noncompensable rating for 
his service-connected residuals of inguinal hernia surgery 
pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7804-7338 
(2008).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that surgery for 
inguinal hernia under Code 7338 is the service-connected 
disorder, and scars under Code 7804 is a residual condition.

733
8
Hernia, inguinal:
Ratin
g

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and well 
supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia protrusion
0
38 C.F.R. § 4.114, Diagnostic Code 7338 (2008)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or 
painful scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications 
for benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, that rating criteria will not be 
addressed at this time.

Factual Background and Analysis

The Veteran's service treatment records reveal a history of 
inguinal hernia surgeries.  The Veteran underwent inguinal 
hernia surgery in February 1986.  Subsequently the Veteran's 
hernia reoccurred and he underwent laparoscopic left inguinal 
herniorhaphy in April 1996.  The hernia rapidly recurred and 
he underwent a third hernia repair in October 1996.  In a 
service treatment note dated in September 2001, the Veteran 
complained of burning in the groin area particularly down 
onto the medial aspect of the scrotum and inner aspect of the 
thigh upon starting to jog.  Upon physical examination, the 
physician found, on the right, cord structures to be normal, 
internal ring intact, and no evidence of any herniation.  On 
the left side, the physician found a well healed incision, 
cord structures normal, and no evidence of any hernia.  

In a July 2004 VA pre-discharge examination report, the 
Veteran report a history of pain when jogging while in 
service; however, since he no longer jogged, he no longer had 
pain.  He played ice hockey without experiencing any pain.  
Physical examination revealed a 21/2 x 1/8-inch nontender 
surgical scar.  There was adherence to underlying tissue.  
The texture of the skin was smooth.  It was not irregular or 
atrophic.  It was not shiny or scaly and the scar was stable.  
There was no frequent loss of covering of the skin over the 
scar or elevation of depression on the surface of the scar.  
The scar was deep with underlying soft tissue damage, and the 
scaring under the skin was palpable.  There was inflammation, 
edema, or keloid formation.  The color of the scar compared 
to normal areas of the scar was hypopigmented.  There was no 
limitation of motion or limitation of function currently 
caused by the scar.  

In a VA examination report dated in December 2008, the 
Veteran was evaluated for his left inguinal hernia scar and 
three laparoscopic scars.  The Veteran stated that he mild 
pain in the area of the incision.  The pain was 1-2/10, with 
10 being the greatest pain.  The pain was not incapacitating, 
and he did not wear a truss.  Upon physical examination, the 
physician found the scars non-tender to palpation, well 
healed, with no adherence to underlying tissue, normal 
texture, no ulcerations, no elevation or depression of 
surface contour, no inflammation, keloid, edema, normal 
color, induation of inflexibility of skin, no limitation of 
motion, and no disfigurement.  The physician also found the 
scars to be superficial and asymptomatic.  The physician 
noted that the Veteran developed pain at the area of the left 
lower quadrant hernia surgical scar incision when doing any 
type of exercise that causes jarring to the abdomen. 

The Board has considered the Veteran's claims for a 
compensable rating for residuals of the left inguinal hernia 
repair, including pain at the scar site, but finds that it is 
not warranted because physical examination of his scar in 
December 2008 did not reveal objective evidence of pain on 
examination.  At no point during any examination did the 
Veteran complain of limited range of motion due to the scar.  
Further, the Veteran indicated that he did not have to use a 
truss.  Also, it appears that there is no true hernia 
protrusion.  Therefore, his claims for a compensable rating 
for his service-connected scars from inguinal hernia repair 
must be denied.

The Board has considered other rating criteria related to 
scars, but finds that they are not applicable to the 
Veteran's service-connected scars from inguinal hernia repair 
because the criteria apply to scars that involve 
disfigurement of the head, face, or neck; or that cover an 
area far greater than the area of the Veteran's scar, which 
was shown at most to be 21/2 inches.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (before 
and after October 23, 2008).  Similarly, the Veteran is not 
shown to have any impairment of function attributed to his 
service-connected scar.  Id. at Diagnostic Code 7805.  
Therefore, the claim for a compensable rating for scars from 
left inguinal hernia surgeries must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
gouty arthritis of the right big toe is denied. 

Entitlement to an initial compensable rating for inguinal 
hernia, to include scars is denied.  





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


